Citation Nr: 0628651	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-06 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, found that 
new and material evidence had not been submitted as required 
to reopen the claim of entitlement to service connection for 
hearing loss.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Providence, Rhode 
Island RO, which certified the case for appellate review in 
May 2002.   

In July 2002 the veteran testified before the undersigned at 
a videoconference hearing.  A transcript of that hearing is 
of record.  

In a January 2003 decision, the Board found that new and 
material evidence had been submitted, and reopened the 
veteran's claim of entitlement to service connection for 
hearing loss.  In September 2003 the claim was remanded for 
further development.                    


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1941 to June 1945.  

2.  The Social Security Death Index reflects that the veteran 
died in February 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


